FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 6, 2021

                                       No. 04-19-00575-CV

                   IN THE ESTATE OF CARLOS AGUILAR, DECEASED

                     From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2012-PB4-000048-L2
                           Honorable Victor Villarreal, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        On March 26, 2021, the parties filed a “Joint Motion Pursuant to Settlement” in which
they assert they settled the dispute that is the subject of this appeal and they filed an Agreed
Order with the probate court. The parties asked this court to abate the appeal, remand the cause
to the trial court to effectuate the agreement, and order each party to bear their own costs of
appeal. On March 29, 2021, this court granted the motion in part, remanded the cause to the trial
court to allow the court to effectuate the parties’ agreement as reflected in their executed
Agreed Order, and abated this appeal pending further order of this court. Our order also directed
the parties to file, no later than April 28, 2021, (1) a motion to dismiss this appeal in compliance
with Texas Rule of Appellate Procedure 42.1 or (2) a letter informing this court of the status of
the case before the trial court.

         On May 4, 2021, the parties filed an advisory requesting an additional thirty days. The
request is GRANTED and the parties are ordered to file, no later than June 4, 2021, (1) a
motion to dismiss this appeal in compliance with Texas Rule of Appellate Procedure 42.1 or (2)
a letter informing this court of the status of the case before the trial court.

           It is so ORDERED May 6, 2021.
                                                                     PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT